Name: 95/41/EC: Council Decision of 16 January 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1995-03-07

 Avis juridique important|31995D004195/41/EC: Council Decision of 16 January 1995 appointing an alternate member of the Committee of the Regions Official Journal L 050 , 07/03/1995 P. 0032 - 0032COUNCIL DECISION of 16 January 1995 appointing an alternate member of the Committee of the Regions (95/41/EC)THE CONCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat for an alternate member of the Committee has become vacant following the resignation of Mr Benedetto Barranu, notified to the Council on 8 December 1994; Having regard to the proposal from the Italian Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Antonio Sassu is hereby appointed an alternate member of the Committee of the Regions in place of Mr Benedetto Barranu for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 16 January 1995. For the Council The President E. ALPHANDÃ RY (1) OJ No L 31, 4. 2. 1994, p. 29.